Citation Nr: 1600213	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for varicose veins. 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from February 1962 to May 1966.  The Veteran additionally served in the National Guard from January 1986 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2006 and February 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part denied service connection for a right knee disability and varicose veins.  The current Agency of Original Jurisdiction (AOJ) is Oakland, California.

In August 2014, the Board remanded the Veteran's claims for service connection for bilateral hearing loss, low back disability, and right knee disability for the RO to issue a statement of the case.  In the September 2014 substantive appeal, the Veteran elected only to appeal the issues of service connection for a right knee disability and low back disability, and he specifically stated he was not appealing a claim for bilateral hearing loss; therefore, the issue of service connection for bilateral hearing loss is not before the Board.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002). 

In March 2005, the Veteran appointed the Arizona Department of Veterans Services as his power of attorney.  In February 2014, the Veteran stated he wanted to revoke the Arizona Department of Veterans Services as power of attorney, and submitted a new VA Form 21-22 in favor of American Legion; however, this power of attorney form was not properly executed.  In October 2015, the Veteran stated that he elected to proceed without representation.  Therefore, the Board finds that the Veteran has revoked the Arizona Department of Veterans Services as power of attorney and has elected to proceed without representation.  


FINDINGS OF FACT

1.  The Veteran injured the right knee and low back in an August 17, 1987 accident during civilian employment at a Post Office. 

2.  The injury to the Veteran's right knee and low back did not occur during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

4.  The Veteran currently has a diagnosis of varicose veins.  

5.  The varicose veins manifested after service separation and are not causally or etiologically related to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1133, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1133, 5103, 5103A (West 2014); 38 C.F.R.       §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for varicose veins have not been met.           38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess, 19 Vet. App. 473, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The duty to notify was satisfied through July 2005 and May 2006 letters to the Veteran which addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability in the May 2006 letter and in additional February 2008 and July 2013 letters.  See Dingess, 19 Vet. App. 473.   

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  	          38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.       38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, military personnel records that include National Guard personnel records, VA treatment records, VA examination reports, lay evidence, and Social Security Administration (SSA) records.  

Regarding the duty to assist to provide a VA examination when necessary, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in December 2005.  See 38 U.S.C.A. § 5103A;      38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The medical report, however, did not provide an opinion regarding the etiology of the Veteran's claimed conditions.  

A medical examination or opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 81-82.  The Board finds that the duty to assist does not require obtaining another VA examination or opinion.

As discussed below, regarding the claims for service connection for a right knee and low back disability, the Board finds that the weight of the evidence shows the Veteran did not injure his right knee or low back during any period active service, to include periods of ACDUTRA or INACDUTRA; therefore, there is no in-service injury to which any current knee or back disability could be related.  See   Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Regarding the varicose veins, the Veteran contends that the varicose veins are secondary to the right knee disability, which the Board finds is not service connected; therefore, there is no legal basis for secondary service connection.  The Veteran has not contended, and the record does not indicate, the varicose veins are associated in any other way with the Veteran's active service.  For these reasons, the Board finds that the evidence of record is sufficient to decide the issues of service connection for a right knee disability, low back disability, and varicose veins, and no additional VA examination or opinion is warranted.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but declined.  See September 2014 substantive appeal (on a VA Form 9).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  "Active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.  

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  	          38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Right Knee Disability 

The Veteran generally contends that the current right knee disability and back disability were caused by an injury sustained while on "active duty status" with the California National Guard in 1987.  The Veteran contends that he injured his right knee and back while trying to prevent a dolly from running into another service officer.  See December 2005 VA examination report.  

First, the Board finds that the Veteran does have a current diagnosis of degenerative joint disease of the right knee and chronic strain as a residual of a right knee medical meniscus repair.  See December 2005 VA examination report.  

After review of all the evidence, the Board finds that the weight of the evidence shows that the current right knee disability was not incurred during a period of active duty, ACDUTRA, or INACDUTRA.  As stated above, the Veteran contends that the current right knee disability was incurred during "active duty status" in 1987.  See July 2005 and June 2006 statements in support of the claim.  The Veteran reported on the application for compensation and pension that the injury occurred in "spring 1987."  

Review of the California Guard service records show that, in September 1987, the Veteran's private treating doctor wrote a letter to the California National Guard stating that the Veteran injured his right knee while unloading a mail cart that weighed over 1,000 pounds at the Post Office on August 17, 1987 when he attempted to stop the cart from rolling.  A September 4, 1987 prescription note from the same doctor stated that the Veteran is "disabled" for one month.  Based on this specific evidence, which was made contemporaneously to the injury, diagnosis, and treatment, the Board finds that the Veteran's right knee disability was incurred on August 17, 1987, which was a Monday.  

Additionally, the Board finds that August 17, 1987 was not during a period of ACDUTRA or INACDUTRA.  The California National Guard personnel records list the active duty, active duty training, and full time duty training credits and dates.  The last active duty, active duty for training, or full timing training duty credits the Veteran received were between June 22, 1987 and June 26, 1987.  The records are silent for any additional credit after June 26, 1987.  Furthermore, the record does not indicate that the injury occurred during a period of INACDUTRA.  The Veteran has not asserted that the injury occurred during weekend drill service in the National Guard, or during any type of training.  Additionally, the Board notes that August 17, 1987 was a Monday; therefore, the Veteran would not have had weekend drill (INACDUTRA) service.  

The Board has considered the Veteran's assertions that he was on "active duty status" at the time the injury occurred.  Nonetheless, the Board affords these statements little probative value, as the Veteran has made only general contentions of being on "active duty status," while the California National Guard personnel records give a specific date of injury and list the specific dates of active duty, active duty for training, and full time training duty.  Furthermore, while the Veteran contends that the injury occurred in "spring" 1987, the evidence of record clearly demonstrates that the injury occurred on August 17, 1987.  Therefore, the Board finds that the injury did not occur during a period of ACDUTRA or INACDUTRA.  

The Board additionally finds that the record does not indicate that the Veteran's current knee disability is related to any other period of active service.  The Veteran's service treatment records while on active duty from February 1962 to May 1966 or on any period of ACDUTRA or INACDUTRA do not indicate any other injury or event that involved the right knee, nor has the Veteran asserted any other injury occurred other than the injury in 1987.  Upon separation from active service, the Veteran did not complain of any right knee pain or injuries, and the separation examination found the Veteran to have a clinically normal musculoskeletal system.  See May 1966 separation examination.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the right knee disability was not incurred in or otherwise caused by active service, as the evidence does not show an in-service occurrence of the disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;        	 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability 

The Veteran generally contends that the current low back disability was caused by the same accident that occurred in 1987 while on "active duty status" with the California National Guard.  He contends that since that accident, he has had continuous symptoms of back pain.  See December 2005 VA examination report.  

The Board finds that the Veteran has a current diagnosis of a chronic lumbar strain with degenerative disc disease of the lumbar spine.  See December 2005 VA examination report.  

However, the Board finds that the weight of the evidence is against a finding that the current low back disability was incurred in service.  As discussed above, the Board finds that the Veteran's injury to his right knee and low back occurred on August 17, 1987, and the weight of the evidence shows that the injury did not occur during a period of ACDUTRA or INACDUTRA.  Additionally, the Veteran has not asserted, and the evidence of record does not suggest, that the Veteran sustained any other injuries to his low back while on active duty.  Service treatment records are silent for any injury to the low back or complaints of low back pain, and the separation examination found the Veteran to have a clinically normal spine.  See May 1966 separation report of medical examination.  

Therefore, the Board finds that the weight of the evidence demonstrates that the low back disability was not incurred in or otherwise caused by active service, as the evidence does not show an in-service occurrence of the disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Varicose Veins 

The Veteran generally contends that the current varicose veins were caused by the surgery to his right knee after the 1987 injury in the California National Guard.  See September 2014 substantive appeal (on a VA Form 9).  

As discussed above, the Board finds that the Veteran's right knee injury and subsequent surgery were not incurred during a period of active duty and cannot be granted service connection; therefore, the Veteran is unable to receive entitlement to service connection on a secondary basis for this condition.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board further finds that service connection for varicose veins must be denied on a direct basis as well.  While the record demonstrates that the Veteran currently has varicose veins, the Veteran has not asserted that the varicose veins began during a period of active service, and the weight of the evidence of record does not demonstrate an in-service occurrence of varicose veins.  See December 2005 VA examination report.  Service treatment records are silent for complaints of varicose veins, and upon service separation, the service examiner noted under "identifying body marks, scars, tattoos" only that the Veteran had marks and scars, including a vaccination scar on the upper arm.  See May 1966 examination report.  Therefore, the Board finds that the Veteran did not experience varicose veins in service.  


For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the varicose veins were not incurred in or otherwise caused by active service, as the evidence does not show an in-service occurrence of the disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;        	 38 C.F.R. § 3.102.


 ORDER

Service connection for a right knee disability is denied. 

Service connection for a low back disability is denied.  

Service connection for varicose veins is denied.  



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


